Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                         Aug 30 2013, 5:20 am
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY PRO SE:                                 ATTORNEYS FOR APPELLEE:

JOSEPH A. TAYLOR                                 GREGORY F. ZOELLER
Pendleton, Indiana                               Attorney General of Indiana

                                                 ANGELA N. SANCHEZ
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JOSEPH A. TAYLOR,                                )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 22A01-1302-CR-64
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                     APPEAL FROM THE FLOYD SUPERIOR COURT
                      The Honorable Nicholas L. South, Special Judge
                             Cause No. 22D01-9001-CF-20



                                      August 30, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
       Over the past twenty-three years, appellant-defendant Joseph A. Taylor has

engaged in voluminous post-conviction litigation as evidenced by his sixty-page

chronological case summary in the Floyd Superior Court. In this most recent appeal, he

argues that the trial court erred in denying his Motion for Relief from Judgment.

Specifically, Taylor argues that the trial court should have granted his motion because he

was denied the effective assistance of counsel when he was represented at trial by an

attorney who was neither licensed to practice law in Indiana nor granted permission to

temporarily appear in an Indiana court. Because this issue has previously been raised and

determined adversely to Taylor’s position, it is barred by the doctrine of res judicata. We

therefore remand this case to the trial court with instructions to dismiss it.

                                           FACTS

       In 1990, Taylor was convicted of attempted voluntary manslaughter, a class A

felony, two counts of criminal confinement, as class B felonies, burglary, a class B

felony, and battery, a class D felony and sentenced to a sixty-year executed sentence. On

direct appeal in 1993, Taylor argued that his trial counsel was ineffective because he was

not licensed to practice law in Indiana or admitted to practice in Indiana pro hac vice. In

this Court’s twenty-five page opinion affirming Taylor’s convictions, we directed Taylor

to a hearing on his motion to correct error where the trial court noted that Taylor’s

counsel was admitted to practice pro hac vice on two occasions, once in chambers and

once in open court. See Taylor v. State, Cause No. 22A01-9203-CR-44, Slip Op. at 20,

n. 8 (Ind. Ct. App. September 22, 1993).

                                              2
       Thereafter, Taylor filed various motions and petitions with the trial court as well

as the United States District Court, in addition to a writ of mandamus and prohibition

with the Indiana Supreme Court, all of which were ultimately denied. Taylor filed a

petition for post-conviction relief in 1995, and a motion to correct erroneous sentence in

1997, both of which were denied. Taylor filed a consolidated appeal of the denial of his

petition and motion, and this court affirmed. See Taylor v. State, Cause No. 22A01-

9704-CR-123, (Ind. Ct. App. September 28, 1998).

       In 2006, this Court authorized Taylor to file a successive petition for post-

conviction relief on the limited issue of whether he received ineffective assistance of

post-conviction counsel. That petition remains pending. In 2011, Taylor filed a motion

in the Madison Circuit Court, which he styled as a petition for writ of habeas corpus.

Specifically, Taylor alleged that his trial attorney was not admitted to practice in Indiana

and that he was not aware of that fact at the time of trial. That motion was subsequently

transferred to Floyd County, where it was treated as a petition for post-conviction relief

and summarily denied. This Court affirmed the denial. See Taylor v. Finnan, 955
N.E.2d 785 (Ind. Ct. App. 2011), trans. denied, and Taylor v. Finnan, Cause No. 22A04-

1204-MI-197, (Ind. Ct. App August 2, 2012).

       In 2013, Taylor filed a motion for relief from judgment from the 1990 judgment

wherein he argued that his trial counsel was ineffective because he was not licensed to

practice law in Indiana or admitted to practice in Indiana pro hac vice. The trial court

denied the motion, and Taylor appeals.

                                             3
                               DISCUSSION AND DECISION

       Taylor argues that the trial court erred in denying his motion for relief from

judgment because he was denied his right to effective assistance of counsel when he was

represented in a criminal trial by an attorney who was neither licensed to practice law in

Indiana nor granted permission to temporarily appear.           However, an issue which

previously has been raised and determined adversely to the appellant’s position is barred

by res judicata. Arthur v. State, 663 N.E.2d 529, 531 (Ind. 1996). Here, Taylor raised

this issue on direct appeal twenty years ago, and it was decided against him.

Nevertheless, he raised the issue a second time eleven years ago, and it was decided

adversely to him again. The issue is now barred by res judicata. We therefore remand

this case to the trial court with instructions to dismiss it.

FRIEDLANDER, J., and VAIDIK, J., concur.




                                                4